779 N.W.2d 811 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Thomas Jefferson ATKINS III, Defendant-Appellant.
Docket No. 140330. COA No. 294428.
Supreme Court of Michigan.
March 29, 2010.

Order
On order of the Court, motion to add issues is GRANTED. The application for leave to appeal the November 16, 2009 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion for appointment of appellate counsel is DENIED.